                                                               lm          _, f.L'· '"\.
UNITED STATES DISTRICT COURT                                                           ,;'     'f'
SOUTHERN DISTRICT OF NEW YORK

                                                                {~ :~,?: ,~·~ t'   Q•w·~   ~

 Rafael Arden Jones, Sr.,
                                                             L;!_V.'<;.- · . . ·~: __ ' ~~~"'_-~SE~~?.:·~1~·-~~~
                                Plaintiff,
                                                                  16-CV-556 (AJN)
                    -against-
                                                               OPINION & ORDER


 State of New York et al.,

                                Defendants.

ALISON J. NATHAN, United States District Judge:

       On January 14, 2015, Plaintiff Rafael Arden Jones, Sr. was arrested outside of an agency

that provides services to homeless veterans and taken to Bellevue Hospital. Mr. Jones now sues

under 42 U.S.C. § 1983 for false arrest, alleging that the police officers who arrested him lacked

probable cause to conclude that he appeared mentally ill and posed a probable or significant risk

of serious harm to himself or others. Defendants now move for summary judgment and Mr.

Jones cross-moves. For the reasons given below, Defendants' motion is GRANTED and Mr.

Jones' motion is DENIED.

I.     BACKGROUND

       Except where otherwise noted, the following facts are not in dispute. In 2015, Mr. Jones

began receiving services from Services for the Underserved ("SUS"), which assists homeless

veterans and veterans at risk of homelessness. Def. 56.1, Dkt. No. 17414. Mr. Jones worked

directly with the Program Director Adam Wawrynek, Deputy Director Nicole Robinson, and

Case Manager Molly McCracken. Id 1 5.




                                                 1
       A.         The Police Are Called

        On January 14, 2016, Mr. Jones came to the SUS office to obtain a MetroCard. Molly

McCracken Deposition ("McCracken Dep."), Dkt. No. 173, Ex. F, 39:7-12. When Ms.

McCracken refused to give him one, he became irritated and kept interrupting her, and she

became annoyed with him. McCracken Dep., 38:15-25, 39:1-25, 40:1-8. After their argument,

Mr. Jones apologized, complimented Ms. McCracken's makeup, and walked away. McCracken

Report, Dkt. No. 173, Ex. M, at 1.

        At some point, an unknown individual in the building contacted a security guard and the

security guard called 911. The security guard told the 911 dispatcher that a "big fight, an

argument" was happening at a "mental facility for veterans." 911 Recording, Dkt. No. 173, Ex.

N. at 00:53 - 00:58, 1:25 - 1:50). The 911 radio dispatcher then put out a call that there was an

emotionally disturbed person "fighting with mental history." Dispatch Recording, Dkt. No. 173,

Ex. 0, at 00:01 - 00:15. The five officers who responded to the call are the Defendants in this

case: Officers Michael Holman, Miles Holman, Evan Mele, Patrick Venetek, and Daniel Barreto.

Def. 56 .1   ,r 13.   None of the officers listened to the 911 call and either misidentified the person

who made the call, Michael Holman Deposition ("Michael Holman Dep."), Dkt. No. 173, Ex. G,

13:7-10; 18:2-10, or did not know who made the call, Evan Mele Deposition ("Mele Dep."), Dkt.

No. 173, Ex. I, 13:12-17; Miles Holman Deposition ("Miles Holman Dep."), Dkt. No. 173, Ex.

H, 11 :10-12; Venetek Deposition ("Venetek Dep."), Dkt. No 173, Ex. J, 9:9-13. And while it is

general practice to inquire as to who made the 911 call, there is no indication that the officers did

so. MilesHolmanDep. at 11:13-15.

        Before the police arrived, Mr. Wawrynek and Ms. Robinson had walked with Mr. Jones

to the elevator lobby on the 11 th floor outside of the SUS offices to deescalate the situation.

Robinson Deposition ("Robinson Dep."), Dkt. No. 173, Ex. E, 25:18-25, 26:1-2, 26:20-25, 28:3-

                                                       2
21, 58:12-13. At that point, Mr. Jones had calmed down and was leaving. Id 28:3-21. When

the police arrived, Mr. Jones, Mr. Wawrynek, and Ms. Robinson did not have their voices raised

and were not arguing. Adam Wawrynek Deposition ("Warynek Dep."), Dkt. No. 173, Ex. D,

43:18-20; Miles Holman Dep. at 23:18-19; Michael Holman Dep. at 12:11-16.

       B.      Defendants' Direct Observations of Mr. Jones

       Once the police arrived, Mr. Jones became defensive and agitated, raising his voice and

asserting his legal rights. Robinson Dep. at 37:16-18. This is confirmed by a partial audio

recording that Mr. Jones made of the interaction, in which he can be heard asking the police to

return his identification card, stating that he does not want medical treatment, and asserting that

the police do not have probable cause to seize him. See Jones Recording, Dkt. No. 173, Ex. S.

       Officer Michael Holman thought Mr. Jones was emotionally disturbed because, in

addition to being upset, he "wasn't being very clear with his answers" and was talking about

things that had happened to him in the past rather than answering the officer's questions.

Michael Holman Dep. at 15:15-25. Officer Miles Holman believed Mr. Jones was emotionally

disturbed because he had refused to leave the SUS, which was unreasonable since if "[y]ou don't

get services, you just leave, you call customer service, you go up the chain. You just don't park

yourself in an office and not leave." Miles Holman Dep. at 35:13-21, 50:6-9. Ms. Robinson

reported that based on Mr. Jones' behavior, the officers could have reached the same conclusion

that she had, which was that Mr. Jones was likely suffering from mental illness. Robinson Dep.

at 40:7-19, 53:5-11. Finally, in contrast to the others, Officer Mele testified that there was

nothing Mr. Jones did or said that caused him to believe that Mr. Jones was mentally ill. Mele

Dep. at 20:7-12.




                                                  3
       As to whether he posed a risk, Mr. Jones was argumentative and defensive, though

officers did not personally observe Mr. Jones making any threats. Mele Dep. at 26:13-15; Miles

Holman Dep. at 26:9-14. Mr. Jones stayed in one place during the interaction with police, was

not violent at any point, and none of the officers report that they feared for their safety. Mele

Dep. at 26:10-12; Miles Holman Dep. at 36:3-5. Nor did Mr. Jones do anything to intimidate the

officers. Robinson Dep. at 54:17-23, 59:12-15. However, Officer Mele reported that Mr.

Wawrynek and Ms. Robison appeared "fearful" and "concerned." Mele Dep. at 18:15-17.

        C.     What Defendants Were Told About Mr. Jones' Mental Health

       In addition to their direct observations, after they arrived on the eleventh floor, Officers

Mele and Michael Holman spoke to Mr. Wawrynek about Mr. Jones' mental health. Michael

Holman Dep. at 13:4-25, 14:20; Mele Dep. at 16: 4-9; Wawrynek Dep. at 40:25, 43:1-8, 44:17-

25, 45:1-3, 17-25.

        As to the substance of the officers' conversation with Mr. Wawrynek, Officer Michael

Holman testified that Mr. Wawrynek "pretty much said [Mr. Jones] is bipolar," by which he

meant that Mr. Jones would sometimes be calm and sometimes cause commotions. Michael

Holman Dep. at 14:13-17. Officer Michael Holman further testified that Mr. Wawrynek asked

the police to take Mr. Jones to the hospital. Id. 16:19-25. Officer Miles Holman says that the

police understood that from Mr. Wawrynek Mr. Jones needed "some sort of medical attention,

like a psych eval." Miles Holman Dep. at 42:13-19. Mr. Wawrynek testified that some of Mr.

Jones' behavior appeared paranoid, but that since he was not himself a clinician he was unable to

offer any diagnosis. Wawrynek Dep. at 17:8-13. Mr. Wawrynek also does not remember

whether or not he requested that the police take Mr. Jones to seek psychiatric care. Id. 48:5-7.




                                                  4
       Finally, Mr. Jones informed the officers that he did not wish to receive medical attention

and that he had already had a psychiatric evaluation and been "cleared." Ex. S. 2:43-56.

       D.      What Defendants Were Told About Threats Made by Mr. Jones

       Ms. Robinson and Mr. Wawrynek also made statements to the officers about Mr. Jones

relevant to whether Mr. Jones posed a risk to others.

       Mr. Wawrynek told the police that Mr. Jones had been aggressive with SUS staff on

previous occasions. Wawrynek Dep. at 48:13-15. However, Mr. Wawrynek does not recall

telling the police that Mr. Jones posed a danger to anyone in the office on that day. Wawrynek

Dep. at 51 :4-8. The Defendants also provide some testimony as to what Mr. Wawrynek said.

Officer Michael Holman testified that he learned from Mr. Wawrynek that Mr. Jones had been

making violent threats to SUS staff that day. Michael Holman Dep. at 13:10-25; 14:1-11, 18:8-

10. Officer Michael Holman further testified that Mr. Wawrynek said that Mr. Jones would

come into the office and make violent threats to staff. Michael Holman Dep. at 17:21-25.

Officer Venetek testified that Mr. Wawrynek said Mr. Jones had made suicidal statements.

Venetek Dep. at 13 :2. Officer Mele also noted that Mr. Jones threatened SUS workers. Mele

Dep. at 36:11-23. However, he said that the officers had no reason to believe that Mr. Jones was

suicidal or a risk to himself. Mele Dep. at 20: 13-16, 21 :4-8. Ms. Robinson also told the police

that Mr. Jones was not dangerous. Robinson Dep. at 36:13-21.

       Mr. Jones argues that the officers' testimony about Mr. Wawrynek's statements is

hearsay. Dkt. No. 182 ,r,r 15-18. The prohibition against hearsay does not bar these statements,

however, because they are not offered for the truth of the matter asserted. See Fed. R. Evid.

80l(c) (defining hearsay as an out-of-court statement that "a party offers in evidence to prove the

truth of the matter asserted in the statement"). In other words, they are not offered to prove that



                                                 5
Mr. Jones did in fact make such threats to SUS staff. Instead, the statements are offered to show

that the Defendants had information sufficient to constitute probable cause. See Smith v. City of

New York, 697 Fed. Appx 88, 89 (2d Cir. 2017); Richards v. City of New York, No. 97-cv-7990

(MBM), 2003 WL 21036365, *6 (S.D.N.Y. May 7, 2003). These documents are therefore

admissible evidence.

       E.      Arrest and Transportation to Bellevue

       A few minutes after the officers arrived, they told Mr. Jones that he could not leave and

handcuffed him. Robinson Dep. at 31 :13-17, 35:16-21; Michael Holman Dep. at 21 :4-7. At

some point during the encounter, Emergency Medical Services (EMS) arrived, who are

automatically dispatched when a call regarding an emotionally disturbed person goes out.

Michael Holman Dep. at 21:4-7; Mele Dep. at 24:18-25. Mr. Jones was then taken to Bellevue

Hospital in an ambulance. Def. 56.1   ,r,r 23-25.   At Bellevue, Mr. Jones was diagnosed with

paranoid schizophrenia. Bellevue Records, Dkt. No. 172, Ex. L at 1. Staff at Bellevue sedated

Mr. Jones and determined that he was a danger to others and unable to care for himself. Id. A

few days later, Mr. Jones was discharged pursuant to a court order. Id.

       Mr. Jones contends that the Bellevue records are hearsay. However, Defendants have

provided a certification from a custodian of records that the documents were produced in the

ordinary course of business activity. See Dkt. No. 187, Ex. U. Mr. Jones has not provided any

reason to believe that the documents were created for personal purposes or in anticipation of

litigation. See, e.g., United States v. Kaiser, 609 F.3d 556, 574 (2d Cir. 2010). Accordingly,

these documents are admissible under Federal Rule of Evidence 803( 6). Id.; see also Ortiz v.

City ofNew York, No. 15-cv-2206 (DLC), 2017 WL 5613735, at *9 (S.D.N.Y. Nov. 21, 2017)

(admitting medical records under business records exception).



                                                    6
        F.       Procedural Background

        This case has a long and tangled procedural history, which the Court briefly summarizes

as relevant. On January 25, 2016, Mr. Jones filed a complaint with this court. Dkt. No. 2. On

September 28, 2017, the Court granted Defendants' partial motion to dismiss as to one

Defendant. Dkt. No. 93. On April 23, 2018, Mr. Jones filed his Fifth Amended Complaint. Dkt.

No. 139. On February 14, 2019, Defendants moved for summary judgment. Dkt. No. 172. On

April 25, 2019, Mr. Jones filed his opposition to Defendants' motion, which he also styled as a

cross-motion for summary judgment. Dkt. Nos. 182-83. On May 24, Defendants filed an

opposition to Mr. Jones' motion and a reply in support of their motion. Dkt. No. 188. Mr. Jones

did not file a reply.

II.     LEGALSTANDARDS

        A.      Summary Judgment

        A court will grant summary judgment "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). In conducting this analysis, a court must "construe the facts in the light most

favorable to the non-moving party and resolve all ambiguities and draw all reasonable inferences

against the movant." Delaney v. Bank ofAm. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (internal

quotation marks and alterations omitted). If the court determines that "the record taken as a

whole could not lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial" and accordingly the court will grant summary judgment to the moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal

quotation marks and citation omitted).

        Additionally, "when parties cross-move for summary judgment, the court examines each

party's motion on its own merits and draws all inferences against the moving party." Mizrahi v.

                                                 7
City of New York, No. 15-cv-6084 (ARR), 2018 WL 3848917, at *6 (E.D.N.Y. Aug. 13, 2018)

(citing Morales v. Quintei Entertainment, Inc., 249 F.3d 115, 121 (2d Cir. 2001)).

       Finally, "[i]n addressing the present motion, the Court is also mindful that the plaintiff is

proceeding pro se and that her submissions should be held to less stringent standards than formal

pleadings drafted by lawyers." Sank v. City Univ. ofNew York, No. 94-cv-0253 (RWS), 2003

WL 21403682, at *3 (S.D.N.Y. June 19, 2003) (quoting Hughes v. Rowe, 449 U.S. 5, 9 (1980)

(internal quotation marks and alterations omitted).

III.   DISCUSSION

       Defendants move for summary judgment on two grounds. First, Defendants contend that

the arresting officers had probable cause to arrest Mr. Jones as a matter of law. Second, even if

not, Defendants argue that the officers had arguable probable cause as a matter of law and are

accordingly protected by qualified immunity. Because the Court concludes that even viewing all

the information in the light most favorable to Mr. Jones, Defendants are entitled to qualified

immunity, it is unnecessary to reach the question of whether Defendants had probable cause.

Furthermore, because Defendants are protected by qualified immunity, Mr. Jones' motion for

summary judgment is denied.

       The Court first examines the standards for probable cause and for qualified immunity

before turning to the application of those standards in the context of Defendants' motion.

       A.      Probable Cause under New York Mental Hygiene Law § 9.41

       In general, "[p]robable cause ... exists when the officers have knowledge of, or

reasonably trustworthy information as to, facts and circumstances that are sufficient to warrant a

person of reasonable caution in the belief' that the relevant law is being violated, or, in this case,

that a person poses a risk of violence. Zellner v. Summerlin, 494 F.3d 344, 368-69 (2d Cir.



                                                  8
2007) (citing cases). When conducting this analysis, "courts must consider those facts available

to the officer at the time of the arrest and immediately before it" and this standard "does not

require absolute certainty." Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal

quotation marks and citation omitted). A court must examine the "totality of the circumstances

and must be aware that probable cause is a fluid concept-turning on the assessment of

probabilities in particular factual contexts-not readily, or even usefully, reduced to a neat set of

legal rules." Id. (internal quotation marks omitted). "Nevertheless, an officer may not disregard

plainly exculpatory evidence." Id. (citing Kerman v, City ofNew York ("Kerman II"), 261 F.3d

229,241 (2d Cir. 2001).

        In the specific context of New York Mental Hygiene Law § 9 .41, the statute authorizes

"[a]ny ... police officer ... [to] take into custody any person who appears to be mentally ill and

is conducting himself in a manner which is likely to result in serious harm to himself or others."

N.Y. M.H.L. § 9.41. The statute goes on to define "likely to result in serious harm" as

       (a) a substantial risk of physical harm to the person as manifested by threats of or
       attempts at suicide or serious bodily harm or other conduct demonstrating that the person
       is dangerous to himself or herself, or (b) a substantial risk of physical harm to other
       persons as manifested by homicidal or other violent behavior by which others are placed
       in reasonable fear of serious physical harm.

N.Y. Mental Hyg. Law§ 9.01. The Second Circuit has "interpreted [§9.41] as imposing the

same objective reasonableness standard that is imposed by the Fourth Amendment." Kerman v.

City ofNew York ("Kerman III"), 374 F.3d 93, 100 (2d Cir. 2004) (citing Kerman II, 261 F.3d at

240 n. 8). This means that to "handcuff and detain, even briefly, a person for mental-health

reasons, an officer must have probable cause to believe that the person presented a risk of harm

to herself or others." Myers v. Patterson, 819 F.3d 625,632 (2d Cir. 2016) (internal quotation

marks and brackets omitted). This requires showing "a probability or substantial chance of



                                                 9
dangerous behavior," though "not an actual showing of such behavior." Heller v. Bedford Cent.

Sch. Dist., 144 F. Supp. 3d 596,622 (S.D.N.Y. 2015), aff'd, 665 Fed. App'x. 49 (2d Cir. 2016)

(internal quotation marks and brackets omitted). Finally, irrational or delusional behavior and

mental illness alone are insufficient to justify an arrest, as "[a] person may be annoyed,

uncooperative, and irrational without presenting a danger to herself or of violence to others."

Myers, 819 F.3d at 634.

        B.      Qualified Immunity Protects Officers Who Had Arguable Probable Cause

        Qualified immunity "protects government officials from suit if 'their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known."' Gonzalez v. City ofSchenectady, 728 F.3d 149, 154 (2d Cir. 2013) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The qualified immunity analysis asks whether

(1) a plaintiff has sufficiently pled the violation of a constitutional or statutory right, (2) that right

was "clearly established," and (3) it was "objectively reasonable" for the official to believe their

conduct was lawful. Id. at 154-55 (citing Taravella v. Town of Wolcott, 599 F.3d 129, 133-34

(2d Cir. 2010)). Here, Defendants do not contend that the right in question was not clearly

established, but only that it was objectively reasonable for the officers to conclude that Mr.

Jones' arrest was lawful.

        As to the objective reasonableness inquiry, in the context of a false arrest claim, "an

officer is entitled to qualified immunity if he had ... arguable probable cause." Dufort v. City of

New York, 874 F.3d at 354 (internal quotation marks omitted). This is analytically distinct from

the probable cause analysis and is "more favorable to ... officers than the [standard] for

probable cause." Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004). Arguable probable exists

"if either (a) it was objectively reasonable for the officer to believe that probable cause existed,



                                                   10
or (b) officers of reasonable competence could disagree on whether the probable cause test was

met." Figueroa v. Mazza, 825 F.3d 89, 100 (2d Cir. 2016) (quoting Zalaski v. City of Hartford,

723 F.3d 382,390 (2d Cir. 2013)). However, "[a]rguable probable cause should not be

misunderstood to mean almost probable cause." Dancy v. McGinley, 843 F.3d 93, 107 (2d Cir.

2016) (quoting Jenkins v. City ofNew York, 478 F.3d 76, 87 (2d Cir. 2007)). Thus, "[i]f officers

of reasonable competence would have to agree that the information possessed by the officer at

the time of arrest did not add up to probable cause, the fact that it came close does not immunize

the officer." Id.

        C.      Defendants Had Arguable Probable Cause that Mr. Jones Posed a Risk of
                Violence to Others

        Even viewing the evidence in the light most favorable to Mr. Jones, the Defendants had

arguable probable cause to conclude that he appeared mentally ill and posed "a probability or

substantial chance of dangerous behavior." Heller, 144 F. Supp. 3d at 622. The Court examines

various pieces of information available to the officers at the time of the arrest in turn before

considering all of this information as a totality.

        Mr. Wawrynek's statements, even viewed in the light most favorable to Mr. Jones,

provided substantial reason to conclude to Mr. Jones was mentally ill and posed a risk of serious

physical harm to others. In general, "[w]hen information is received from a putative victim or an

eyewitness, probable cause exists, unless the circumstances raise doubt as to the person's

veracity." Curley v. Vil!. ofSuffern, 268 F.3d 65, 70 (2d Cir. 2001) (internal citation omitted).

In the context of§ 9 .41, reports that an individual has threatened others or acted aggressively can

be sufficient to support a finding of probable cause. See Myers, 819 F.3d at 634 ("Needless to

say, appropriate reports of dangerous behavior might well justify a seizure."); Arroyo v. City of

New York, No. 14-cv-9953 (JPO), 2016 WL 8677162, at *4 (S.D.N.Y. July 8, 2016), aff'd, 683


                                                     11
F. App'x 73 (2d Cir. 2017) (identified source told police that plaintiff "was threatening to her

mother and kept a gun in the home" and a second identified source told the police that the mother

"expressed that she was not permitted to leave her room"); Hicks v. The City of New York, No.

12-cv-5081 (PKC), 2015 WL 5774575, at *6 (E.D.N.Y. Aug. 27, 2015), report and

recommendation adopted, No. 12-cv-5081 PKC SMG, 2015 WL 5774658 (E.D.N.Y. Sept. 30,

2015) (plaintiffs wife called 911 and told them "plaintiff was violent, knew martial arts, and had

threatened [her]").

         Mr. Wawrynek's told the police that Mr. Jones acted as ifhe was mentally ill, had

threatened and behaved aggressively towards staff including that night, that he needed medical

help, and that he had made violent threats in the past. Michael Holman Dep. 13:10-25, 14:1-11,

14:13-17, 16:19-25, 17:21-25, 18:8-10; Miles Holman Dep. 42:13-19; Wawrynek Dep. 48:13-15.

Mr. Jones offers no argument for why the officers should have doubted Mr. Wawrynek's

veracity. 1 Even viewing this in the light most favorable to Mr. Jones, Mr. Wawrynek' s

statements to the police provided them with significant reason to believe that Mr. Jones posed a

risk of serious physical harm to others.

         Nor were Mr. Wawrynek's statements the only evidence the officers had. By the time the

police arrested Mr. Jones, it is also undisputed that they had the following evidence that Mr.

Jones was a danger to others: (1) a radio dispatch call stating that an emotionally disturbed

person was in a fight; (2) their own observations of Mr. Jones' argumentative, defensive, and

irrational behavior, which included raising his voice with the officers; and (3) their observation

that Mr. Wawrynek and Ms. Robinson were afraid and concerned. Dispatch Recording, Dkt. No.

173, Ex. 0, at 00:01        00:15; Mele Dep. 18:15-17, 26:13-15; Miles Holman Dep. 26:9-14;


1 Mr.
    Jones argues that the Court should not consider these statements because they are hearsay. As noted above,
however, they fall outside the prohibition on hearsay because they are not offered for the truth of the matter asserted.

                                                          12
Ro biuson Dep. 37: 16-18. And while the fact that the officers did not know who placed the

original 911 call does reduce the extent to which Defendants could rely on it, Kerman IL 261

F.3d at 232, it was still a relevant piece of information. In sum, even viewing the above in the

light most favorable to Mr. Jones, this information would provide further basis for a reasonable

person to conclude that Mr. Jones was mentally ill and posed a risk to others of serious physical

harm.

        To be sure, it is also undisputed that Ms. Robinson told the officers that Mr. Jones was

not dangerous. The Court also takes this into account, as the officers were not permitted to

disregard this exculpatory evidence from a reliable witness. See Panetta v. Crowley, 460 F.3d at

395. However, Ms. Robinson also testified that the officers could have concluded from

observing Mr. Jones that he was mentally ill. Robinson Dep. at 40: 7-18, 53: 5-11. Viewed in

the light most favorable to Mr. Jones, Ms. Robinson's statement to the police would give a

reasonable person reason to question whether Mr. Jones was dangerous, and would further

confirm that he was mentally ill.

        Viewing the totality of the information available to Defendants in the light most

favorable to Mr. Jones, "officers of reasonable competence could disagree on whether the

probable cause test was met." Figueroa, 825 F.3d at 100 (quoting Zalaski, 723 F.3d at 390).

Witness reports of threatening behavior and threats of violence can justify an arrest under § 9 .41.

See Arroyo, 2016 WL 8677162, at *4; Hicks, 2015 WL 5774575, at *6. Accordingly, a

reasonable officer could conclude that Mr. Wawrynek's statements, corroborated by the radio

dispatch call and the officers' own observation of Mr. Jones' argumentative and irrational

behavior, would be sufficient to lead a person of reasonable caution to believe that Mr. Jones

appeared mentally ill and posed "a probability or substantial chance of dangerous behavior."



                                                 13
Heller, 144 F. Supp. 3d 596,622. And while Ms. Robinson's statement that Mr. Jones was not

dangerous must also be considered, even viewed in the light most favorable to Mr. Jones,

reasonable officers could disagree as to whether her statement so outweighed the other evidence

available to the officers that the probable cause was not met. See Figueroa, 825 F.3d at 100.

Thus, even viewing the evidence in the light most favorable to Mr. Jones, no reasonable juror

could conclude that Defendants lacked arguable probable cause to believe that Mr. Jones

appeared mentally ill and posed a risk of substantial harm to others.

IV.    CONCLUSION

       For the reasons given above, Defendants' motion for summary judgment is GRANTED

and Plaintiffs is DENIED. This resolves docket items 172 and 183. The Clerk of Court is

directed to enter judgment and close the case.

       The Court will mail a copy of this Opinion and Order to the prose Plaintiff and a notice

of this mailing will be posted on the public docket.

       SO ORDERED.

 Dated:   September    , 2019
          New York, New York


                                                             United States District Judge




                                                 14
